Citation Nr: 0602296
Decision Date: 01/26/06	Archive Date: 04/11/06

DOCKET NO. 95-00 630                        DATE JAN 26 2006

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1. Entitlement to service connection for a right knee disability as secondary to the service-connected left knee disability.

2. Entitlement to service connection for a back disorder as secondary to the service-connected left knee disability.

3. Entitlement to an increased evaluation for status post left high tibial osteotomy with history of left medial meniscectomy, currently rated at 20 percent.

4. Entitlement to an increased evaluation for left knee degenerative changes with limitation of motion, currently rated at 10 percent.

REPRESENTATION

Appellant represented by: Daniel D. Wedemeyer, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO). The Board issued a decision in May 2000 that denied the benefits sought on appeal, including denying service connection for post-traumatic stress disorder (PTSD) and tlJ.e veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court). The Court, in a Memorandum Decision issued in January 2002, vacated the Board's May 2000 decision and remanded the case for readjudication consistent with the Veterans Claims Assistance Act of 2000 (VCAA).

In October 2002, the Board undertook additional development in this case, pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (then codified at 38 C.F.R. § 19.9(a)(2) (2002). But on May 1, 2003, before the development could be completed, the United States Court of Appeals for the Federal Circuit (Federal Circuit), in Disabled American Veterans v. Secretary of Veterans Affairs, invalidated a portion of the Board's development regulations-specifically, 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii). See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1346 - 49 (Fed. Cir. 2003) (DA V). Under 38 C.F.R. § 19.9(a)(2), the Board could consider additional evidence without having to

-2



either remand the case to the RO for initial consideration or obtain the appellant's waiver.

VA's General Counsel (GC) since has issued a precedent opinion in response. See VAOPGCPREC 1-2003 (May 21 ,2003). Briefly stated, the opinion holds that:

 the Board retains the authority to develop evidence in an appeal, but may not
decide the appeal absent a waiver of originating agency consideration; 
the Board has the authority to obtain such waivers; 
the Board has the authority to issue "VCAA letters," subject to the
limitations set forth in the Court's decision;
the Board is not required to identify and readjudicate appeals decided under
the "development regulations" in effect prior to May 1, 2003.

In light of procedural due process concerns that remain, even after the GC opinion, as a result of the Federal Circuit's partial invalidation of the Board's development regulations, the Board remanded the case in May 2003 for the RO to readjudicate the claims in light of additionally obtained evidence and to accomplish any additional development necessary to fulfill the VCAA requirements.

Subsequently, a June 2004 rating decision granted service connection for Type II diabetes which was assigned a 20 percent disability rating. An August 2004 rating decision granted service connection for peripheral neuropathy of the right lower extremity and for peripheral neuropathy of the left lower extremity, assigning each a 10 percent disability rating. Service connection was also granted for peripheral neuropathy with carpal tunnel syndrome (CTS) of the right upper extremity, which was assigned a 10 percent disability rating, and for peripheral neuropathy with CTS of the left upper extremity, which was assigned a 20 percent disability rating. Service connection was denied for hypertension, diabetic retinopathy, and for gout with right first metatarsal arthritis and unspecified problems affecting the feet. Service connection was granted for bilateral pseudophakia due to cataracts and for coronary artery disease (CAD), and each was assigned a 30 percent disability rating.

- 3 



A December 2004 rating decision granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

Then, a January 2005 rating decision granted service connection for PTSD which was assigned a 50 percent disability rating. That decision also granted entitlement to special monthly compensation (SMC) from May 8, 1995, to July 1, 1995.

Unfortunately, further development of the evidence is needed before the Board can decide this appeal. So the case is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The December 2004 rating decision reflects that there is on file a report from the Social Security Administration (SSA) indicating that the veteran had been receiving disability benefits since April 1987. However, the underlying medical records are not on file. The duty to assist mandated by 38 U.S.C.A. § 510_A (West 2002) includes obtaining any SSA disability benefits award and the underlying medical records. See a/so Baker v. West, 11 Vet. App. 163, 169 (1998) (VA failed in duty to assist veteran by not obtaining SSA records in conjunction with an increased rating claim even when veteran only noted he was receiving Social Security disability) and Voerth v. West, 13 Vet. App. 117, 121 (1999) (duty to obtain SSA records exist once appellant submitted well grounded service connection claim).

So, the medical records underlying the award of SSA disability benefits must be obtained.

The Board determined in the May 2000 decision which was vacated that there was no medical evidence linking the veteran's claimed right knee and low back disabilities to his service-connected left knee disabilities.

-4



One of the provisions of the VCAA, 38 V.S.C. § 5103A(d)(1)(a) (West 2002), states that the duty to assist a claimant includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim." See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2004).

So, a medical nexus opinion is needed to determine whether the veteran now has disability of the low back or right knee which is proximately due to or the result of, or aggravated by, his service-connected disabilities of the left knee. 38 C.F.R.
§ 3.310(a) (2004) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Further, because the veteran is now service-connected for peripheral neuropathy of each lower extremity, neurological symptoms from peripheral neuropathy of the right lower extremity must be separated from any disability of the right knee, for which service connection is claimed. Likewise, peripheral neuropathy of the left lower extremity from service-connected diabetes as well as radicular symptoms, if any, stemming for nonservice-connected disc pathology of the lumbosacral spine, for which service connection is claimed, should also be separated from both the claimed right knee disability and from the claimed low back disability and, for rating purposes, from symptoms due to the service-connected disabilities of the left knee.

Also, the veteran should be requested to clarify whether there are any outstanding VA or non- VA evidence or medical records which have not been associated with the claim file and it should be explained to him who is responsible for obtaining such evidence and what steps must be taken in this regard. He should also be invited to submit all relevant records in his possession which are not already part of the claim folders.

Accordingly, the case is remanded to the RO for the following development and consideration:

1. Notify the claimant and the claimant's representative, of any information, and any medical or lay evidence, not previously

- 5



provided to the Secretary that is necessary to substantiate the claim. As part of the notice, specifically inform the claimant and the claimant's representative, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

*This should include, but is not limited to, requesting that the veteran submit copies of all records in his possession that he has not previously submitted.

2. Contact the SSA and obtain all records from that agency concerning the veteran's award of disability benefits, including all medical records used to make the determination, copies of any hearing transcripts, etc. If the RO learns that the records sought do not exist or that further efforts to obtain them would be futile, this must be specifically indicated in the record.

3. Ask the veteran to specify the dates and places of all non-VA treatment for the disabilities at issue since discharge from active service. With respect to any such records that are not on file, request that he complete and return the appropriate releases (VA Form 21-4142s) for the medical records of each private care provider. 

Upon receipt of the appropriate releases, request all private treatment records indicated, if any, and associate all received with the file. If any request for private treatment records is unsuccessful, notify the veteran appropriately. 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2004).

4. Obtain all VA medical records not already on file and associate these records with the other evidence in his Claim folders.

- 6



5. Schedule the veteran for an appropriate VA medical examination to assess the nature, time of onset, and etiology of any current disorders of the right knee and low back that he now has.

Specific attention of the examiner is drawn to separating the symptoms of his various disabilities, including peripheral neuropathy of each lower extremity due to service-connected diabetes from any symptoms of disability for which service
connection is, claimed, i.e., of the low back and right knee, and for rating purposes distinguish such symptoms due to diabetic peripheral neuropathy or radicular symptoms from lumbosacral disc pathology from those associated with the service-connected disabilities of the left knee.

The examiner should express an opinion as to the nature, time of onset, and etiology of the veteran's disabilities of the right knee and low back.

The examiner should render an opinion as to whether it is at least as likely as not that the claimed disabilities of the right knee and low back are proximately due to or the result of his already service-connected disabilities of the left knee or to a combination of impairment from the veteran's (now) multiple service-connected disabilities of the lower extremities. (Note: this latter question includes indicating whether it is at least as likely as not that the service-connected disabilities of the left knee, or the left knee disorders in combination with the service-connected peripheral neuropathy of both lower extremities, have aggravated the claimed disabilities of the right knee and low back, and, if so, to what extent above and beyond the level of impairment existing prior to the aggravation. 

- 7 



Discuss the rationale of the opinion, whether favorable or unfavorable. If, however, no opinion can be rendered, please explain why this is not possible.

It is absolutely imperative that the examiner has access to and reviews the claim folders for the veteran's pertinent medical history.

All necessary testing should be done and the examiner should review the results of any testing prior to completion of the examination report. If an examination form is used to guide the examination, the submitted examination report should include the questions to which answers are provided.

6. Schedule the veteran for an appropriate VA medical examination to assess the severity of his service-connected disorders of the left knee.

The claim folders are to be made available to the examiner, and the examiner is asked to indicate that he or she has reviewed the claims folder. All necessary testing should be done, to include specifically range of motion studies (measured in degrees, with normal range of motion specified too), and the examiner should review the results of any testing prior to completion of the examination report.

The examiner should determine whether there is weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.

The examiner should express an opinion as to whether pain significantly limits functional ability during flare-ups or when the joint is used repeatedly over a period of time. This determination also should be portrayed, if feasible, in terms of the degree of additional range of motion loss due to pain on use during flare-ups.

- 8 



If no opinion can be rendered, an explanation should be set forth.

The examiner should also clarify whether the veteran has any
instability of the left knee, and if so the severity thereof, or episodes
of locking. It should also be clarified whether the veteran has any
arthritis in the left knee.

The examination report should be completely legible. If an examination form is used to guide the examination, the submitted examination report must include the questions to which answers are provided.

7. Thereafter, review the claim files. If any development is incomplete, or if the examination report does not contain sufficient information, take corrective action before readjudication. 38 C.F;R. § 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

8. Thereafter, readjudicate the claims. If the benefits sought on appeal remain denied, prepare a Supplemental Statement of the Case (SSOC) and send it to the appellant and representative. Also provide an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The veteran need take no further action until he is further informed. No inference should be drawn regarding the final disposition of the claims as a result of this action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 9 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 
WARREN_C RICE  JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 10




